Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In the instant application, claim(s) 1-3 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
           Claim(s) 1-3 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-3 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim 1, 
Prong 1 analysis:
The limitations of evaluating ecological environmental impact of a channel project and countermeasures thereof based on mechanism analysis comprising six analysis and evaluation methods, including correlation between the six methods, are considered to fall within the mental processes grouping. The recited limitations, as drafted, cover performance of the limitations in the mind but for the recitation of generic computer components. The claims make no recitation to a processor and memory, and nothing in the claim element precludes the step from practically being performed in the mind. For example, a user can easily identify specific analysis and determine countermeasures, evaluate, monitor, track, etc. data and satellite images to realize qualitative and quantitative combinations of relevant impact evaluation in the mind or with a pencil and paper. Thus, the claim(s) recites an abstract idea.
Prong 2 analysis: 
The claim(s) recites a combination of additional elements including a project construction verification and change analysis method for providing a detailed engineering basis, a method for analyzing a fine classification impact mechanism and countermeasures thereof to provide solid theoretical basis, a method for establishing a multi-level comprehensive index system of an ecological impact to systematically display evaluation results, a method for establishing a compliance evaluation index system of an ecological channel to provide an evaluation criterion system, a method for tracking, monitoring, and evaluation based on long-term series satellite remote sensing, and a method for analyzing an evaluating a superimposed and cumulative impact model to realized qualitative and quantitative combination of relevant impact evaluation. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in the identifying and developing steps), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components (i.e. cameras, an object recognition system). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
In addition, with regards to the present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1-3, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, and performing repetitive calculation in Flook, Bancorp.
Therefore, claim(s) 1-3 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasson et al. (“Introduction to Environment Impact Assessment”) in view of Chen et al. (US 20130216089) and Tullos (“Assessing the influence of environmental impact assessments on science and policy: An analysis of the Three Gorges Project”).
Re claim 1, Glasson teaches a method for evaluating an ecological environmental impact of a channel project and countermeasures thereof based on mechanism analysis (see p. 3-5, wherein EIA is an Environmental impact assessment, and the term environmental assessment describes a technique and process by which information about the environmental effects of a project is collected by both developer and other sources, and taken into account by the planning authority in forming judgements on whether the development should go ahead, and wherein the EIA is a systematic process that examines the environmental consequences of development action, in advance, compared with many other mechanisms for environmental protection).
comprising six analysis and evaluation methods, which are a project construction verification and change analysis method, a method for analyzing a fine classification impact mechanism and countermeasures thereof, a method for establishing a multi-level comprehensive index system of an ecological environmental impact, a method for establishing a compliance evaluation index system of an ecological channel, a method for tracking, monitoring and evaluation based on long-term time series satellite remote sensing and a method for analyzing and evaluating a superimposed and cumulative impact model, respectively, wherein a correlation between the six analysis and evaluation methods is as follows (examiner notes that that six analysis and evaluations are readdressed below, and hence the teachings of the methods addressed below):
1.1 the project construction verification and change analysis method provides a detailed engineering basis for an implementation of the other five analysis and evaluation methods (see see p. 4-5, in reference to Fig. 1.1, wherein an EIA process that examines consequences and evaluates impacts).
1.2 the method for analyzing a fine classification impact mechanism and countermeasures thereof provides a solid theoretical basis for an implementation of the other five analysis and evaluation methods (see p. 4-6, in reference to Fig. 1.1, wherein mechanisms for environmental protection emphasize prevention, including environmental baselines, prediction of impacts, and mitigation measures) and (see p. 4-6, in reference to Table 1.1, wherein environmental impact assessments are made such as land use, geology, climate change, etc.). 
Glasson teaches a plurality of methods on analysis and evaluation that correlate with one another to determine environmental impacts, but does not explicitly teach:
1.3 the method for establishing a multi-level comprehensive index system of an ecological environmental impact is used to systematically display evaluation results of the other five analysis and evaluation methods;
1.4 the method for establishing a compliance evaluation index system of an ecological channel is used to provide an evaluation criterion system so as to evaluate an ecological channel compliance degree of actual channel projects according to implementation results of the other five analysis and evaluation methods;
1.5 the method for tracking, monitoring and evaluation based on long-term time series satellite remote sensing is connected with implementation results of the other five analysis and evaluation methods, so as to realize spatio-temporal change tracking of relevant impacts; and
1.6 the method for analyzing and evaluating a superimposed and cumulative impact model is connected with implementation results of the other five analysis and evaluation methods, so as to realize qualitative and quantitative combination of relevant impact evaluation.
However, Chen teaches 1.3 the method for establishing a multi-level comprehensive index system of an ecological environmental impact is used to systematically display evaluation results of the other five analysis and evaluation methods (see [0052], display crack features from the images), (see [0054], in reference to Fig. 6, analyzing and displaying images for structural defects, with tolerance values settings), (see [0036], aerial photography used to assess environmental impacts), and (see [0051] and [0058], indexing of structural damage and evaluation), and (see [0064-0065], indexing system with image processing to reduce inconsistencies in structural reports, facilitate tracking historical changes).
1.5 the method for tracking, monitoring and evaluation based on long-term time series satellite remote sensing is connected with implementation results of the other five analysis and evaluation methods, so as to realize spatio-temporal change tracking of relevant impacts (see [0011-0013], remote sensing including satellite and airborne surveillance for structural inspection) (see [0065], completion od quantitative/qualitative evaluations, tracking historical changes), (see [0033], movement monitoring), (see [0041-0045], geospatial location plan), and (see [0045-0050], temporal data including images taken at specific times and across period of months or years).
1.6 the method for analyzing and evaluating a superimposed and cumulative impact model is connected with implementation results of the other five analysis and evaluation methods, so as to realize qualitative and quantitative combination of relevant impact evaluation (see [0049-0051], in reference to Fig. 4-5, wherein analyzing of the cumulative impacts detected and of calculated results are combined to evaluate the environmental problems and impacts), and (see [0052], using BSCI to provide qualitative or quantitative statistical analysis of bridge condition) and (see [0065], completion of quantitative and qualitative evaluations).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Glasson’s methodology of environment impact assessment, evaluation, and analysis for building projects to explicitly include using remote sensing satellite imagery for tracking, monitoring, and evaluation of long term effects to realize spatio-temporal tracking of relevant impacts, as taught by Chen, as the references are in the analogous art of assessing and evaluating for environmental impacts of an area concerning construction and building.  An advantage of the modification is that it achieves the result of using images captured from aerial sources to monitor and track changes in a structure for long term assessment on performance and impacts on the environment.
Glasson and Chen do not explicitly teach 1.4 the method for establishing a compliance evaluation index system of an ecological channel is used to provide an evaluation criterion system so as to evaluate an ecological channel compliance degree of actual channel projects according to implementation results of the other five analysis and evaluation methods;
However, Tullos teaches 
1.4 the method for establishing a compliance evaluation index system of an ecological channel is used to provide an evaluation criterion system so as to evaluate an ecological channel compliance degree of actual channel projects according to implementation results of the other five analysis and evaluation methods (see s215, right col, channel erosion prediction), (s216, right column, changes in productivity of channel impacts water quality, reduce DO levels, etc.), and (see s220, left column, environmental monitoring of large dam projects serves roles including assessing environmental compliance with international laws, and funding criteria conducting site visits to investigate environmental conditions) and (see Fig. 2, wherein a hierarchy and interactions of the three gorges impacts is shown, including primary changes in first order impacts translating into cumulative effects across second and third orders).
Glasson, Chen, and Tullos teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Glasson and Chen’s method for evaluating ecological environmental impacts and countermeasures to explicitly include compliance evaluation of ecological channels to evaluate compliance, as taught by Tullos as the references are in the analogous art of evaluating and analyzing environmental impacts of projects.  An advantage of the modification is that it achieves the result of explicitly evaluating channel projects and countermeasures and providing for compliance evaluation to conform to laws and international practices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/             Primary Examiner, Art Unit 2616